Citation Nr: 0923833	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-25 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability (claimed as chondromalacia patella and 
degenerative joint disease).

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to 
January 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decisions dated in December 2002 and 
February 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
the benefits sought on appeal.  In December 2007, this matter 
was remanded by the Board for further development.

The issue of entitlement to service connection for a back 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

It is as likely as not that the Veteran's right knee 
disability is related to his active service.


CONCLUSION OF LAW

Service connection for a right knee disability is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for certain chronic diseases, including arthritis, 
if manifest to a degree of 10 percent or more within one year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that it is as likely as not the Veteran's right knee 
disability is related to his active service.

The Veteran contends that he injured his right knee during 
service when he slipped and fell into a hole in service in 
April 1976.

The service treatment records include a November 1975 
entrance examination which is void of findings, complaints, 
symptoms, or diagnosis of a right knee disability.  However, 
records dated in April 1976 reflect complaints of knee pain.  
Clinical and emergency room records dated in April 1979 note 
complaints of right knee swelling after falling on the right 
knee while playing basketball.  Upon examination, there was 
swelling and warmth in the general kneecap area.  Right knee 
range of motion was poor and the knee was unable to support 
any weight.  The assessment was right knee effusion.  
Additional records note a prior history of torn right knee 
cartilage two years prior.  An x-ray examination was normal.  
A May 1979 treatment record shows a diagnosis of right 
internal knee disorder and examination revealed two degrees 
of effusion, giving way, clicking, and lateral ligamentous 
laxity.  A right knee x-ray was negative for evidence of 
meniscal tear, cartilage degeneration, or osseous changes and 
the impression was normal.  In January 1980, the Veteran 
declined a separation examination.

Medical records from the Department of Corrections dated in 
March 1990 show complaints of bilateral knee pain and a 
history of a service-related right knee injury in 1976 from 
stepping in a hole while running.  Examination revealed 
swelling.  A June 1990 record shows complaints of bilateral 
knee swelling and pain, with right knee locking and popping.  
Internal derangement of the knees could not be ruled out.  A 
problem list indicates a diagnosis of chondromalacia patella 
in November 1992 with an onset of traumatic arthritis in 
September 1993.  A January 1997 x-ray shows an impression of 
mild chondromalacia right patella, either due to an old 
fracture or old Osgood-Schlatter's disease.  Records dated 
from July 1997 to September 1997 show continued complaints of 
chronic knee pain.  Degenerative joint disease of the knees 
was diagnosed in April 1998 with a prior history of injury to 
the knees approximately four to six years ago.  In January 
1999, an evaluation of the knees showed some crepitation and 
osteoarthritis was shown on x-rays.
Private medical records dated in June 2001 and July 2002 
reflect additional complaints of bilateral knee pain.

VA medical records dated from July 2001 to November 2001 show 
complaints of bilateral knee pain, the right knee worse than 
left.  In August 2001, the assessment was chronic knee pain.

In August 2004, the Veteran was afforded a VA examination.  
An x-ray of the right knee was essentially normal and showed 
only mild crepitance.  The examiner opined that based on a 
normal arthrogram in service in May 1979 with no significant 
right knee problems in service, it was unlikely as not that 
his right knee [disability] was related to service.  The 
examiner further opined that the absence of treatment records 
from 1980 until 1990 suggested that he may have had arthritis 
in the late 1980's, but considering the normal arthrogram in 
May 1979 those changes were due to aging.  However, since it 
was unclear whether the Veteran's right knee disability was 
related to in-service complaints of right knee pain and a 
right knee injury in April 1976 and April 1979, in December 
2007 the Board remanded the claim for an additional 
examination and etiological opinion.

Pursuant to the Board's December 2007 remand, the Veteran 
underwent a VA joints examination in January 2009 performed 
by the August 2004 examiner.  An x-ray examination of the 
right knee showed mild degenerative joint disease (DJD) of 
the right knee.  The examiner opined that it was unlikely 
that DJD of the right knee was due to service-connected 
conditions because of the normal right knee arthrogram in 
1979 shortly before discharge from service.  The examiner 
further opined that x-ray examinations revealed mild changes 
that would be seen in the majority of people the Veteran's 
age and were diffuse as opposed to severe localized changes 
due to trauma.

The Veteran underwent a second VA joints examination in 
January 2009 conducted by another VA examiner.  The examiner 
noted that the Veteran sustained a right knee injury in April 
1976 and April 1979 before opining that it is at least as 
likely as not that any current right knee disability was 
incurred in or is etiologically related to in-service 
complaints of right knee pain and treatment for a right knee 
injury in April 1976 and April 1979 based on the medical 
evidence, literature, and the examiner's experience and 
expertise.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the positive January 2009 VA 
opinion is the most persuasive evidence.  In January 2009, 
the VA examiner opined that it is at least as likely as not 
that any current right knee disability was incurred in or is 
etiologically related to in-service complaints of right knee 
pain and treatment for a right knee injury in April 1976 and 
April 1979.  The opinion was made by a VA examiner based upon 
a review of the claims file, a review of the service 
treatment and private medical records, and an examination.  
However, most importantly, the opinion complies with the 
December 2007 remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Board has considered the August 2004, September 2008 and 
January 2009 VA opinions from the same VA examiner that the 
Veteran's right knee disability is not related to his 
service.  However, the examiner's September 2008 and January 
2009 opinions provided subsequent to the Board's December 
2007 remand do not comply with the Board's request for an 
opinion as to whether the Veteran's current right knee 
disability was related to in-service complaints of right knee 
pain and treatment for the same in April 1976 and April 1979.  
In addition, the medical evidence reflects a continuity of 
right knee complaints and treatment for a right knee 
disability since the Veteran's discharge from service.  
Accordingly, the Board finds that the positive January 2009 
opinion more persuasive and is supported by the evidence of 
record.

After reviewing the evidence, the Board finds that the 
evidence is in equipoise and that there is a reasonable basis 
relate the Veteran's current right knee disability to his 
active service based on the medical evidence presented in 
this case, which establishes that it is at least as likely as 
not that some portion of the Veteran's right knee disability 
is related to his service.  Therefore, service connection for 
a right knee disability is granted.  The Board has resolved 
all reasonable doubt in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim for service connection for a back 
disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

The Veteran contends that he currently has a back disability 
that is related to his service.
In August 2004, the Veteran was afforded a VA joints 
examination at which time the Veteran's lumbar spine was 
examined.  Upon examination, the lumbar spine had a normal 
range of motion and was without spasm or tenderness.  The 
examiner opined that since service [treatment] records 
indicated only occasional backaches or mild strains, it was 
unlikely that his lumbar spine disability was related to 
service.  However, it was unclear as to whether any 
complaints of upper and mid-back pain were related to his 
service.  Accordingly, in December 2007, the Board remanded 
the claim for another VA examination and requested that the 
examiner provide an opinion as to whether any current back 
disability was related to the Veteran's in-service complaints 
of back pain and treatment for back pain subsequent to heavy 
lifting in March 1976 and a muscle strain in August 1976.

In September 2008, the Veteran was re-examined by the August 
2004 VA examiner who performed a lumbar spine MRI that showed 
mild scoliosis of the upper lumbar spine.  The examiner 
opined that the Veteran's lumbar strain with normal x-rays 
was not caused by or a result of service-connected events 
suffered in March 1976 and August 1976 diagnosed as "strain 
T then L spine strains."  The rationale provided was that 
true injuries from 1976 would have shown something long 
before now and that recent x-rays did not show the changes 
that one would see if the Veteran had suffered a significant 
injury more than thirty years ago.  In January 2009, the 
examiner reiterated that the Veteran's back disability was 
not related to his service.

In January 2009, the Veteran underwent a VA spine examination 
performed by a second VA examiner who examined the Veteran's 
cervical and lumbar spine and indicated that he injured his 
neck and back while lifting a safe into a truck [during 
service] in 1976.  The examiner diagnosed degenerative joint 
disease of the cervical and lumbar spine but provided no 
opinion regarding whether the Veteran's back disability was 
related to his service.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Accordingly, as the etiology of the Veteran's back 
disability, including disabilities of the cervical, thoracic, 
and lumbar spine remains unclear, a remand for an additional 
examination, etiological opinion, and rationale, is 
necessary.  In this regard, the examiner on remand should 
specifically reconcile the opinion with August 2004, 
September 2008, and January 2009 VA examinations and opinions 
and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current back disability.  
The claims folder should be reviewed and 
that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the August 
2004, September 2008, and January 2009 VA 
examinations and opinions.  The rationale 
for all opinions must be provided.  
Specifically, the examiner should provide 
the following:

(a).  Diagnose any current back 
disability of the cervical, thoracic, 
and lumbar spine.

(b)  Is it as likely as not (50 percent 
or more probability) that any back 
disability was incurred in or is 
etiologically related to in-service 
complaints of back pain and treatment 
for back pain subsequent to heavy 
lifting in March 1976, and a muscle 
strain in August 1976.  The examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


